                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.
                                                      Case No. 3:18-cr-89-J-34JRK
KATRINA BROWN
REGINALD BROWN
              /

 UNITED STATES= MEMORANDUM OPPOSING DEFENDANT KATRINA
 BROWN’S MOTION TO COMPEL BRADY MATERIALS AND EVIDENCE

      The United States of America opposes Defendant Katrina Brown’s Motion to

Compel Brady Materials and Evidence (Doc. 61). The defendant’s motion is moot

in as much as this Court already has ordered that the United States produce so-called

Brady materials (see Doc. 45) and the United States already has complied. To the

extent that the defendant’s motion seeks discovery above and beyond that which is

required by the Federal Rules of Criminal Procedure, Brady v. Maryland, 373 U.S. 83

(1963), and United States v. Giglio, 405 U.S. 150 (1972) (and related cases), the motion

is not supported by the law and should be denied.

I.    The Motion Should Be Denied as Moot Because It Is Duplicative of the
      Scheduling Order, with which the United States Has Already Complied

      The motion to compel largely is moot because the Court has already ordered

produced, and the United States has already provided, the material to which the

defendants are entitled. On June 25, 2018, Katrina Brown was arraigned and served

notice of her acceptance of general discovery (Doc. 42) pursuant to the Court’s
Standing Order Pertaining to Discovery. In turn, the Court issued its Standing

Order Pertaining to Discovery (Doc. 45) that directed the United States to produce

(or make available for inspection and copying) various classes of materials by

particular deadlines, including “all information and material known to the

Government which may be favorable to the defendant(s) on the issue of guilt or

punishment within the scope of Brady v. Maryland, 373 U.S. 83 (1963).”

      On the day of the arraignment, the United States notified counsel for the

defendants in writing that discovery was available and invited them to provide a

portable hard drive to the U.S. Attorney’s Office to facilitate copying the large

volume of material (at that time, over 25,000 pages of documents). They did so and

those documents (which included, among other things, all relevant FBI 302 reports

of interviews) were produced. After that initial production, on July 26, 2018, the

United States took the unusual step of producing to defense counsel all grand jury

transcripts and exhibits – more than six months before trial. To date, the

government has essentially provided “open file” discovery to the defendants.1

      In other words, the Court has already ordered the United States to fulfill its

legal obligations to produce discovery (as required by the Federal Rules, Brady,

Giglio, etc.), and the United States has complied and will continue to comply. Under



1
  It is conceivable that, as preparations for trial proceed and additional witnesses are
identified and interviewed, the United States may learn of additional materials that
are subject to discovery. Such materials will be produced in due course.
                                             2
such circumstances, Katrina Brown’s motion to compel should be denied as moot.

II.    The Court Should Also Deny the Motion to the Extent It Seeks
       Extraordinary Relief that Is Not Grounded in the Law

       In multiple respects, the motion to compel seeks relief to which the defendants

are not entitled. For example, the motion seeks an order directing the United States

to produce the “[p]ersonnel files of all federal agents, and the files of any local, state

or municipal law enforcement officer who will testify” in the case. Mot. at 3.

While, theoretically, there could be circumstances under which a defendant would be

entitled to inspect and copy a law enforcement personnel file, the defendant cites no

authority (and the United States is aware of no authority) that requires the

production of such files – irrespective of the files’ contents.

       Similarly, the motion seeks the production of “[a]ll prior testimony and/or

sworn statement of any government witness, whether such testimony or sworn

statement pertains to this case or to some other matter.” Once again, the motion

cites no authority (and the United States is aware of no authority) that would compel

the production of transcripts or sworn statements regarding “some other matter” that

are not relevant to this case.

       In addition, the motion would have the United States produce not only

evidence “materially favorable to the defendant’s guilt or punishment” (the

applicable Brady standard), but also evidence “which provides a substantial basis for

believing that it is material to the defense.” Mot. at 6. This latter, more expansive

                                             3
language is apparently derived from United States v. Agurs, 427 U.S. 97 (1976). The

Supreme Court in Agurs, however, did not find a constitutional mandate requiring

the production of requested evidence if there was only a “substantial basis” to believe

that it may be material to the defense. Rather the Court suggested, in dicta, that it

likely would be error to ignore the request for production and would be “reasonable”

for prosecutors to either produce such evidence or seek guidance from the trial judge.

Id. at 106.

       In this case (as always), where is a significant question regarding the

materiality of evidence, the United States will follow the prudent guidance in Agurs

and either produce the evidence to the defense or seek guidance from the Court.

The Agurs decision, however, does not require the kneejerk production of evidence to

defense (as requested by the motion to compel) if it is not material under Brady.

       Finally, the motion seeks to compel the production of Brady material “at least

60 days before trial.” This Court has already ordered the production of Brady

material at least five working days before trial (see Doc. 45) and the law only requires

production sufficiently in advance of trial to “be effectively used.” United States v.

Bueno-Sierra, 99 F.3d 375, 379-80 (11th Cir. 1996) (per curiam) (concluding there was

no Brady error where evidence was produced mid-trial and the court afforded the

defense an early recess that day and an additional opportunity to cross-examine the

relevant witness). The motion to compel here vaguely references the “complexity of

the instant case,” but does not otherwise explain why Katrina Brown would be
                                           4
denied a fair trial if all Brady material was not produced an arbitrary 60 days before

trial. There is no legal basis for supporting this request.

                                   CONCLUSION

      The United States respectfully requests that the Court deny the Motion to

Compel Brady Materials and Evidence. The prosecution team is aware of its legal

obligations to produce evidence and information that is materially favorable to the

defense, has done so, and will continue to do so.



                                                MARIA CHAPA LOPEZ
                                                United States Attorney


                                         By:    /s/ Michael J. Coolican
                                                Tysen Duva
                                                Assistant United States Attorney
                                                Florida Bar No. 0603511
                                                Michael J. Coolican
                                                Assistant United States Attorney
                                                USAO No. 156
                                                300 North Hogan Street, Suite 700
                                                Jacksonville, Florida 32202-4270
                                                Telephone: (904) 301-6300
                                                Facsimile: (904) 301-6310
                                                E-mail: Tysen.Duva@usdoj.gov
                                                       Michael.Coolican@usdoj.gov




                                            5
                            CERTIFICATE OF SERVICE
       I hereby certify that on November 2, 2018, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system which will send a notice of

electronic filing to the following:

       Darcy D. Galnor, Esq.
       Counsel for Katrina Brown

       Thomas M. Bell, Esq.
       Counsel for Reginald Brown


                                               /s/ Michael J. Coolican
                                               Michael J. Coolican
                                               Assistant United States Attorney




                                           6
